Exhibit 10.2

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of [•], between
Teva Pharmaceutical Industries Limited (the “Company”) and [•]
(the “Participant”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Company’s 2020 Long-Term
Equity-Based Incentive Plan (the “Plan”).

Pursuant to Sections 6, 7 and 8 of the Plan, the Company hereby grants to the
Participant as of the Grant Date (as defined below) the number of Options,
Restricted Share Units (“RSUs”) and Performance Share Units (“PSUs”) (Options,
RSUs and PSUs are collectively and individually referred to herein as “Awards”)
set forth below, subject to the terms and conditions contained herein and in the
appendices attached hereto, as well as the terms and conditions of the Plan and
the compensation policy for executive officers and directors, as may be amended
from time to time, as may be amended from time to time at the Company’s sole
discretion, which are incorporated herein in their entirety. All dollar amounts
in this Agreement are in U.S. dollars.

 

Total Fair Value of the Award:    $[•] Fair Value of each RSU:    $[•] Fair
Value of each PSU:    $[•] Fair Value of each Option:    $[•] RSUs Granted:   
[•], which represents approximately [•] of the Total Fair Value of the Award
divided by the Fair Value of each RSU, rounded down to the nearest whole number.
Target Number of PSUs Granted:   

[•], which represents approximately [•] of the Total Fair Value of the Award
divided by the Fair Value of each PSU, rounded down to the nearest whole number.

 

The Target Number of PSUs Granted represents the number of PSUs that would be
earned, subject to vesting, if the Company were to achieve the target level of
the PSU Performance Objectives and the target Relative TSR Modifier during the
PSU Performance Period. The number of PSUs earned, if any, is subject to an
increase or decrease based on the Company’s actual achievement of the PSU
Performance Objectives during the PSU Performance Period, as modified by the
Relative TSR Modifier, and may range from [•] to [•] of the Target Number of
PSUs Granted.



--------------------------------------------------------------------------------

Options Granted:    [•], which represents approximately [•] of the Total Fair
Value of Award divided by the Fair Value of each Option. Grant Date:    [•]
Vesting of [•] of Options and RSUs Granted:   

[•] anniversary of the Grant Date, subject to the Participant’s

continued employment through such date.

Vesting of [•] of Options and RSUs Granted:   

[•] anniversary of the Grant Date, subject to the Participant’s

continued employment through such date.

Vesting of the Balance of Options and RSUs Granted:   

[•] anniversary of the Grant Date, subject to the Participant’s

continued employment through such date.

Option Exercise Price:    $[•], the Fair Market Value per Share on the Grant
Date. Option Expiration Date:    Tenth Anniversary of the Grant Date. Settlement
of Vested RSUs:    Upon vesting, RSUs shall be settled by delivering one Share
for each RSU (or the cash value of one Share, if so determined by the Committee)
that vested as soon as practicable, but in any event no later than thirty
(30) days, following the vesting date. PSU Performance Period:    [•] PSU
Performance Objectives:   

•   [•] Performance Objective

•   [•] Performance Objective

Relative TSR Modifier:    The “Relative TSR Modifier” will be determined based
on the Company’s Relative TSR Percentile Rank for the PSU Performance Period, in
accordance with the following table:

 

Achievement Level

  

Relative TSR
Percentile Rank

  

Relative
TSR Modifier

Minimum

   Up to [•] Percentile    [•] %

Target

   [•] Percentile    [•] %

Maximum

   [•]Percentile or above    [•] %

 

- 2 -



--------------------------------------------------------------------------------

  

Linear interpolation shall be used to determine the Relative TSR Modifier
between Achievement Levels.

 

For purposes hereof, the following terms have the following meanings:

 

“Beginning Stock Price” with respect to any company means the average of the
closing prices of such company’s stock for each of the sixty (60) trading days
ending on (and including) the day immediately prior to the first day of the PSU
Performance Period.

 

“Ending Stock Price” with respect to any company means the average of the
closing prices of such company’s stock for each of the sixty (60) trading days
ending on (and including) the last day of the PSU Performance Period.

 

“Peer Group” means the following group of companies: [•]

 

“Relative TSR Percentile Rank” means the percentile rank of the TSR of the
Company relative to the TSR of the companies in the Peer Group, in each case,
for the PSU Performance Period, equal to the product of (i) the quotient of
(a) the numeric rank of Company’s TSR relative to the Peer Group, where the
lowest TSR in the Peer Group is ranked number 1, and (b) the total number of
companies in the Peer Group plus 1, rounded to the nearest hundredth, and
(ii) 100.

 

“TSR” as of a given date means the percentage change in the value of company’s
stock from the Beginning Stock Price to the Ending Stock Price calculated as the
quotient of (i) (a) the applicable Ending Stock Price minus the applicable
Beginning Stock Price, plus (b) dividends paid with respect to a record date
occurring during the PSU Performance Period, divided by (ii) the applicable
Beginning Stock Price.

Earned PSUs:    The number of PSUs earned, if any, subject to vesting (“Earned
PSUs”), will be based on the achievement of the PSU Performance Objectives for
the PSU Performance Period, as determined in accordance with the following table
and as adjusted by the Relative TSR Modifier. Performance will be measured for
each PSU Performance Objective, and the arithmetic mean of the Applicable
Earning Percentage of the [•] Performance Objective and the Applicable Earning
Percentage of the [•] Objective shall equal the Applicable Earning Percentage of
the PSU Performance Objectives:

 

- 3 -



--------------------------------------------------------------------------------

Achievement Level

  

Percentage Achievement of

PSU Performance Objectives

  

Applicable Earning Percentage

Below Threshold

   [•]    [•]

Threshold

   [•]    [•]

Target

   [•]    [•]

Maximum

   [•]    [•]

Above Maximum

   [•]    [•]

 

  

Linear interpolation shall be used to determine the Applicable Earning
Percentage between Achievement Levels.

 

The number of Earned PSUs shall equal the product of (i) the Target Number of
PSUs Granted, (ii) the Applicable Earning Percentage and (iii) the Relative TSR
Modifier; provided, however, that the number of Earned PSUs shall not be greater
than [•] % of the Target Number of PSUs Granted.

 

Any PSUs that do not become Earned PSUs based on performance during the PSUs
Performance Period shall not be eligible to vest pursuant to this Agreement and
shall immediately be forfeited to the Company for no consideration upon
expiration of the PSU Performance Period.

Vesting Date of Earned PSUs (if any):   

[•] anniversary of the Grant Date, subject to the Participant’s

continued employment through such date.

Settlement of Vested, Earned PSUs:    Upon vesting, Earned PSUs shall be settled
by delivering one Share for each Earned PSU (or the cash value of one Share, if
so determined by the Committee) that vested as soon as practicable, but in any
event no later than thirty (30) days, following the vesting date.

 

- 4 -



--------------------------------------------------------------------------------

1. Restricted Share Units.

(A) Grant of RSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of RSUs as set forth in the table
above.

(B) No Share Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the RSUs are granted.

2. Performance Share Units.

(A) Grant of PSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the Target Number of PSUs Granted as set
forth in the table above.

(B) No Share Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the PSUs are granted.

(C) Determination of the Earned PSUs. The Human Resources and Compensation
Committee (the “Committee”) and, as applicable, the Board shall have the sole
authority to determine the level of achievement of the PSU Performance
Objectives and the Relative TSR Modifier and to calculate the number of Earned
PSUs, and shall do so as soon as practicable following the completion of the PSU
Performance Period and release of Financial Statements as set forth in the table
above. For the avoidance of doubt, nothing herein shall derogate from the
Committee’s and the Board’s discretion to reduce variable compensation.

(D) Adjustment of PSU Performance Objectives. The Committee and, as applicable,
the Board shall have the discretion to designate additional business criteria on
which the Performance Objectives may be based, adjust (increase or decrease)
modify or amend any of the Performance Objectives, including, without
limitation, adjustments, modifications or amendments for one or more of the
following items of gain, loss, profit or expense: (1) determined to be
extraordinary, unusual or non-recurring in nature; (2) related to changes in
accounting principles under GAAP or tax laws; (3) related to currency
fluctuations; (4) related to financing activities (e.g., effect on earnings per
share of issuing convertible debt securities); (5) related to restructuring,
divestitures, productivity initiatives or new business initiatives; (6) related
to discontinued operations that do not qualify as a segment of business under
GAAP; (7) attributable to the business operations of any entity acquired by the
Company during the fiscal year; (8) non-operating items; and (9) acquisition
expenses.

3. Options.

(A) Grant of Options. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of Options as set forth in the
table above to purchase an equal number of Shares.

(B) No Obligation to Exercise Options. The grant and acceptance of Options
pursuant to this Agreement do not impose any obligation on the Participant to
exercise them.

 

- 5 -



--------------------------------------------------------------------------------

4. Other Provisions.

(A) Vesting. The Awards granted hereunder shall vest and settle as set forth in
the table above.

(B) Termination of Employment. In order to vest in the Awards, the Participant
must be actively employed by the Company or its Affiliates on the applicable
vesting date, except as expressly provided in the Participant’s employment
agreement including any amendment thereof and/or company policy applicable to
Participant and/or the Plan.

(C) Withholding. The Company or the Employer, or a third party holding Awards on
behalf of the Participant, shall have the right to make all payments or
distributions pursuant to this Agreement to the Participant net of any
applicable taxes, fees or other required deductions, such as, but not limited
to, income taxes, capital gains taxes, social security premiums, and custody
fees, trustee charges, fees for transfer of any Award or its underlying Share
payable by the Participant or required to be paid or withheld as a result of the
exercise of an Option, the settlement of an RSU or a PSU, the delivery of a
Share or its transfer, and/or of any dividends or dividend equivalents accrued
or paid on any Award and/or on any underlying Shares, and any other event
occurring pursuant to the Plan or this Agreement, that necessitates the
withholding of income, employment or capital gains taxes or any other required
deductions or payments (hereinafter referred to as “Taxes”). The Company or the
Employer, may withhold from wages or other amounts payable to the Participant
such Taxes as may be required by law or otherwise payable by the Participant, or
to otherwise require the Participant to pay such Taxes.

(D) Other Effective Documents; Other Agreements.

 

  (i)

The terms and provisions of the Compensation Policy and the Plan are
incorporated herein by reference and made a part hereof. In case of
contradiction between the terms of this Agreement and/or its appendices and/or
the Plan and/or the Compensation Policy, it is agreed that the terms of the Plan
and the Compensation Policy shall prevail over the terms of this Agreement and
any appendix, and that the terms of any appendix shall prevail over the terms of
this Agreement. The Participant agrees (x) that by not declining this Agreement
within 30 days following Grant Date, he/she will become a party to the
agreements set forth in any appendix attached hereto, (y) to the terms of an
Award administration framework agreement and its terms and conditions, as may be
set forth in an appendix or as requested by the Company or the Employer in the
future, and shall also agree to such agreement in writing and (z) to the extent
applicable, to adhere to the terms of the Company’s insider trading policy. In
addition to any restrictions on resale and transfer noted in the Plan, Shares
acquired pursuant to the Plan may be subject to certain restrictions on resale
and/or disclosure of such sale imposed by local securities laws. Accordingly,
the Participant is encouraged to seek legal advice prior to any resale of such
Shares.

 

- 6 -



--------------------------------------------------------------------------------

  (ii)

The Participant is advised to exercise caution regarding the Awards. If the
Participant is in any doubt about any provisions of the Plan or this Agreement,
the Participant should obtain independent professional advice. Receiving Awards
may have tax consequences under local tax laws. Neither the Company nor any of
its Affiliates is responsible for, and has not provided, any advice to the
Participant regarding the Plan or the Awards, including but not limited to
legal, investment or tax advice.

 

  (iii)

The Participant acknowledges and agrees that, if the Participant’s employment
location changes or the Participant’s employment transfers to a different
Employer, whether the Participant will be able to continue participating in the
Plan will depend on the Participant’s circumstances and will be determined by
Teva in its discretion in accordance with the Plan.

(E) Clawback/Recoupment Policy. By signing this Agreement, the Participant
grants the Employer a power of attorney to deduct from any payments due to the
Participant by the Employer, any amounts owed by the Participant under
Section 21(h) of the Plan, in accordance with applicable law.

(F) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.

(G) Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(H) Entire Agreement; Modification. This Agreement (together with any appendices
attached hereto) and the Plan constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified or amended
in accordance with Section 18 of the Plan.

(I) Counterparts; Electronic Signature. The award agreement shall be deemed
automatically accepted by the Participant and the Participant shall be subject
to all its terms and conditions, unless the Participant clicks the “I decline”
button at the end of the award agreement on Equate+ within 30 days following the
Grant Date. The Participant certifies that the Participant (A) has been
furnished with all relevant information and materials with respect to the terms
and conditions of the Award, (B) has read and understands such information and
materials, (C) is fully aware and knowledgeable of the terms and conditions of
the Award, and (D) completely and voluntarily agrees to the terms and conditions
of the Award, as set forth in the Plan and this Agreement.

 

- 7 -